Citation Nr: 0534846	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-31 371	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 19 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In June 2004 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

As the following decision reopens the veteran's claim, the 
issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  An unappealed May 1999 rating decision denied the 
veteran's claim of entitlement to service connection for 
PTSD.

2.  The evidence received since the May 1999 rating decision 
is neither wholly cumulative nor redundant; it bears directly 
and substantially upon the specific matter of whether the 
veteran has a current diagnosis of PTSD; and when considered 
with all of the evidence of record, it has a significant 
effect upon the facts previously considered.


CONCLUSIONS OF LAW

1.  The May 1999 rating decision, which denied the veteran's 
claim of entitlement to service connection for PTSD, is a 
final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2004).

2.  The evidence received since the May 1999 rating decision 
denying entitlement to service connection for PTSD, is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 1110, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the January 2004 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in April 2004, which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error as the 
Board finds that new and material evidence has been submitted 
and grants that aspect of the veteran's claim.  Under these 
circumstances, the Board finds that adjudication of the claim 
under consideration at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).

Factual Background

The May 1999 rating decision denied the veteran's initial 
claim of entitlement to service connection for PTSD, because 
there was no evidence of a proper diagnosis of PTSD.  The 
veteran was notified of the decision that same month.  He did 
not appeal the rating decision.

The evidence of record at the time included the veteran's 
service medical records, service personnel records and 
subsequent VA treatment records.  The service personnel 
records show the veteran served in Vietnam from February to 
December 1969.  The VA treatment records indicate a solitary 
diagnosis of rule out PTSD in April 1998.

In August 2001, the veteran submitted his current attempt to 
reopen his claim of entitlement to service connection for 
PTSD.

Evidence submitted subsequent to the May 1999 rating decision 
includes private and VA treatment records, as well as the 
veteran's stressor statement submitted in May 2002.  

Most of the VA medical records show ongoing treatment for 
substance abuse.  However, while several August 2002 
treatment records indicate diagnoses of rule out PTSD, and 
another indicates an assessment of no clear symptoms of PTSD, 
a later, November 2002 treatment record shows a diagnosis of 
mild PTSD and a November 2003 treatment record shows a 
diagnosis of PTSD with a plan to refer the veteran to PTSD 
group therapy.

Analysis

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2004).  However, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date (on 
August 21, 2001), the Board will decide the claim under the 
prior version of the regulation.

Since the veteran did not appeal the May 1999 RO decision, 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2004).  His 
claim, then, cannot be reopened unless new and material 
evidence has been received since that decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2004).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1991) (per 
curiam) (holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge and continues 
to be a binding precedent).  The Board is required to give 
consideration to all the evidence received since the last 
disallowance of the claim on any basis.  See Hickson v. West, 
12 Vet. App. 247, 251 (1991).

The Board finds that, assuming the credibility of the 
November 2002 and November 2003 treatment records, the 
submitted evidence is new, not cumulative or redundant.  This 
newly submitted evidence is also material because it tends to 
show that the veteran has a current diagnosis of PTSD.  In 
this context, this medical evidence is new and is not 
cumulative or redundant.  Moreover, this newly submitted 
evidence when considered with the previous evidence of 
record, or by itself, is so significant that it must be 
considered in order to fairly decide the merits of the claim; 
again, because it tends to show that the veteran has a 
current diagnosis of PTSD.  As a result, it raises a 
reasonable possibility of substantiating the claim.

For these reasons, the Board determines the medical evidence 
submitted subsequent to the May 1999 rating decision is "new 
and material" as contemplated by the 38 C.F.R. § 3.156(a), 
and provides a basis to reopen the claim of entitlement to 
service connection for PTSD.  38 U.S.C.A. § 5108.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened and, to this extent only, the appeal is granted.


REMAND

Having reopened the veteran's previously denied claim of 
entitlement to service connection for PTSD, the Board may 
proceed with adjudication of this claim only after ensuring 
compliance with the VCAA.  

The veteran's DD 214 and service personnel records show that 
he was assigned to the A Battery 3rd Battalion, 16th 
Artillery, USARPAC while stationed in Vietnam from February 
to December 1969.  His DD Form 214 also indicates that his 
principal MOS during service was in food service.  His DD 214 
does not reflect that he was awarded a Combat Infantry Badge 
indicative of combat service.

A review of the evidence of record, including the veteran's 
November 2002 and November 2003 VA treatment records, and his 
stressor statement, submitted in May 2002, reveals that the 
veteran's claimed stressors include:

(1) assignment to an artillery base between Chu Lai and Da 
Nang where he witnessed the deaths and wounding of other 
soldiers; (2) hearing dying North Vietnamese soldiers 
screaming nearby; (3) experiencing rocket attacks to his base 
on almost a daily basis; and (4) almost being shot by a 
friend who was cleaning a gun.  

The record does not show that the RO has made any attempts to 
verify any of the veteran's alleged in-service stressors.  
The RO should attempt to verify the veteran's alleged 
stressors through all available sources, to include 
contacting the United States Armed Services Center for 
Research of Unit Records (USASCRUR) and an attempt should be 
made to obtain any relevant records from the Operational 
Reports from the unit the veteran was assigned to during his 
service in Vietnam.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).  The RO should document its efforts and, if such 
efforts are unsuccessful, the RO should so inform the veteran 
and advise him to submit alternate forms of evidence to 
support his claim of entitlement to service connection for 
PTSD.  

VCAA legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  

VA records indicate that the veteran has been diagnosed with 
PTSD.  While the treatment records contain some general 
discussion of the veteran's stressors, there is no medical 
evidence linking his current diagnosis of PTSD with any 
specific alleged in-service stressor.  In light of the above, 
the Board is of the opinion that a VA psychiatric examination 
of the veteran would be helpful in the adjudication of the 
instant claim.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any evidence not 
previously provided that is necessary to 
substantiate his claim and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice should comply with 38 
U.S.C.A. § 5103(a) and Quartuccio, supra, 
as well as any other applicable legal 
precedent.  The RO should allow the 
applicable period of time for response.

2.  The above-mentioned summary of the 
veteran's stressors and a copy of the 
veteran's DD 214 and other service 
personnel records should be sent to the 
United States Armed Services Center for 
Research of Unit Records.  The USASCRUR 
should be provided with a copy of any 
information obtained above, and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The 
USASCRUR should also be requested to 
furnish the unit history and operational 
reports for the unit the veteran was 
assigned to while in Vietnam for the 
period during which he served with such 
unit.

3.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect as to whether 
the veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  

4.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be provided a list of 
any stressors verified by the RO.  The 
claims file and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should 
determine whether the veteran has PTSD 
based on a verified in-service stressor.  
The examiner is instructed that only the 
verified events listed by the RO may be 
considered as stressors.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each diagnostic criterion 
is or is not satisfied, and identify the 
verified stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  Thereafter, the RO should adjudicate 
on a de novo basis the issue of 
entitlement to service connection for 
PTSD.  If the issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


